Judgment insofar as it imposes sentence unanimously reversed on the law, and matter remitted to Erie County Court for resentencing in accordance with the following memorandum: The matter is remitted solely for the purpose of resentencing after the court complies with CPL 380.50. We have considered all the other points raised by appellant and find no error in those respects. (Appeal from judgment of Erie County Court convicting defendant of robbery, first degree and second degree.) Present— Goldman, P. J., Del Vecchio, Witmer, Moule and Cardamone, JJ.